DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
1.	This communication is in response to the amendment of 7/5/2022.  All changes made to the Claims have been entered.  Accordingly, Claims 1, 3-8, 13, 15-20 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (dependent claims 3-8 also being rejected since they are dependent upon rejected claims set forth) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations “ identifying, via said signal processing circuitry, a beacon signal, wherein said beacon signal uses a spreading code algorithmically generated from a unique identifier of said location, wherein said signal processing circuitry comprises a digital to analog converter (DAC) operable to convert a microwave band comprising said beacon signal from a digital signal to an analog signal; responsive to a determination that a correlation value between the beacon signal and the spreading code is above a determined threshold, determining that the beacon signal was received from a second backhaul transceiver; and establishing a link with the second backhaul transceiver”. The Specification does not seem to disclose a beacon signal that uses a spreading code generated from a unique identifier of said location, wherein a DAC is operable to convert a microwave band comprising said beacon signal from a digital signal to an analog signal, and determining that the beacon signal was received from a second backhaul transceiver. In other words, a single beacon signal with the limitations as required by independent claim 1. Examiner suggests clarifying such subject matter and/or specifically pointing out such subject matter in the Specification. It should be noted that [0053] of Applicant’s Specification discloses “The microwave backhaul transceiver may use the plurality of first spreading codes for processing signals received” and “generating a second spreading code…generate a beacon using the second spreading code and transmit the beacon”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 5, 6, 17, 18 (dependent claims 3-8 also being rejected since they are dependent upon rejected claims set forth) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “ identifying, via said signal processing circuitry, a beacon signal, wherein said beacon signal uses a spreading code algorithmically generated from a unique identifier of said location, wherein said signal processing circuitry comprises a digital to analog converter (DAC) operable to convert a microwave band comprising said beacon signal from a digital signal to an analog signal; responsive to a determination that a correlation value between the beacon signal and the spreading code is above a determined threshold, determining that the beacon signal was received from a second backhaul transceiver; and establishing a link with the second backhaul transceiver”. It is unclear on what is exactly meant by such limitations and if there is a single beacon signal or if there are two different beacon signals in which a DAC is operable to convert a microwave band comprising  a first beacon signal from a digital to an analog signal and determining that a second beacon signal is received from a second backhaul transceiver. Furthermore, dependent claim 5 recites the limitation “said beacon radiates from” and dependent claim 6 recites “during said transmitting”, “said beacon radiates from”, and “said beacon is transmitted” in which it is thus unclear if a single beacon signal is both transmitted and received or if there should be two different beacon signals. It should be noted that [0053] of Applicant’s Specification discloses “The microwave backhaul transceiver may use the plurality of first spreading codes for processing signals received” and “generating a second spreading code…generate a beacon using the second spreading code and transmit the beacon”.
Claim 5 recites the limitation "said beacon" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 5 recites the limitation “said beacon radiates from a respective one of said antenna arrays”. It is thus unclear if “said beacon” is to be received from a second backhaul transceiver or radiated from a respective antenna. Examiner suggests clarifying such subject matter.
Claim 6 recites the limitation “said transmitting” and  "said beacon"  in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 6 recites the limitation “during said transmitting, varying a directionality at which said beacon radiates…such that said beacon is transmitted” . It is thus unclear if “said beacon” is to be received from a second backhaul transceiver or transmitted from a respective antenna. Examiner suggests clarifying such subject matter.
Claim 17 recites the limitation "said beacon" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Does “said beacon” refer to “first beacon” or “second beacon” in the independent claim. 
Claim 18 recites the limitation "said beacon" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Does “said beacon” refer to “first beacon” or “second beacon” in the independent claim. 

Allowable Subject Matter
13.      Claims 13, 15, 16, 19, 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
14.	13 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose identify a first beacon and disregard the first beacon responsive to a determination that a correlation between the first beacon and a first spreading code is below a determined threshold, generate, in view of a second beacon and for transmission via at least one of said antenna arrays, a beacon signal that uniquely indicates said location, wherein said beacon signal is controlled dynamically according to said orientation, and wherein said signal processing circuitry is operable to generate said beacon signal using a second spreading code algorithmically generated from a unique identifier of said location. It is noted that the closest prior art, Huang et al. (US 2014/0269532), in view of Sahin et al. (US 2015/0109943), in view of Davidson et al. (US 2007/0063911), in view of Lee (US 5894291), in view of Sasich et al. (US 6661904), in view of Roh et al. (US 2013/0185617) discloses a method including transmitting, by an AP, beacons to activate sets of UE of the plurality of UEs wherein beacons be transmitted using a resource that is associated with a particular location and the location information is embedded in the beacon signal. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473